Citation Nr: 1456525	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  12-23 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to May 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.


FINDING OF FACT

It is reasonably shown that the Veteran's bilateral hearing loss is related to/was caused by his exposure to noise trauma in service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as this decision grants the benefit sought, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  Whether the Veteran received adequate notice at the hearing before the undersigned is also rendered moot.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for disability diagnosed after service when the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).  
To substantiate a claim of service connection requires evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   Service connection for hearing loss is not precluded where hearing was within normal limits on audiometric testing at separation from service.  Id. at 157.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   

The Veteran contends that his bilateral hearing loss was caused by his exposure to noise trauma in service.  His DD Form-214 reflects that his military occupational specialty (MOS) was infantryman.  

On March 1969 service enlistment examination, audiometry revealed that puretone thresholds, in decibels, were:


500
1000
2000
3000
4000
Right 
0
0
0
0
10
Left
0
0
0
5
5

The Veteran's service treatment records are silent as to a hearing loss disability.  On March 1971 service separation examination, audiometry revealed that puretone thresholds were: 


500
1000
2000
3000
4000
Right 
0
0
0
/
0
Left
0
0
0
/
0

Postservice treatment records include a November 2002 audiology report when the Veteran reported a history of military noise exposure.  Mild to profound bilateral sensorineural hearing loss (SNHL) was diagnosed.  

On January 2012 VA audiological examination, the Veteran reported exposure to rifles and artillery noise without hearing protection.  Audiometry revealed that puretone thresholds were:


500
1000
2000
3000
4000
Right 
25
45
80
105+
105+
Left
35
40
65
80
100

Speech audiometry revealed speech recognition ability of 10 percent in the right ear and 40 percent in the left ear.  The diagnosis was bilateral SNHL.  The examiner opined that the Veteran's hearing loss is less likely caused by or a result of an event in military service because entrance and separation examinations were within normal limits with no significant threshold shift.  She further opined that his tinnitus is at least as likely as not related to noise trauma in service based on his exposure to rifles and artillery without hearing protection.

In an April 2012 opinion a private otolaryngologist noted that the Veteran was exposed to acoustic trauma in service, and that his hearing evaluation illustrated a moderate to profound SNHL in the right ear and a moderate to severe SNHL in the left ear.  The otolaryngologist opined that the Veteran's hearing loss can be a noise-induced hearing loss although the specific causation could not be determined on physical examination or by audiometric testing.  Acoustic trauma was considered a possible cause.

It is not in dispute that the Veteran has a bilateral hearing loss disability, as such is shown by official audiometry.  Based on his combat service as an infantryman, the Board concedes exposure it is also shown, and not in dispute, that he was exposed to combat noise trauma in service.  What he still must show to substantiate this claim is that his hearing loss is related to his service/noise trauma therein.  In the absence of onset in service/continuity post service, whether a current hearing loss may be related to service/noise trauma therein is a medical question.

There is evidence for and against the Veteran's claim presented in the conflicting medical opinions in the record.  Neither opinion is fully adequate for rating purposes.  On January 2012 VA audiological evaluation, the examiner opined that, based on the Veteran's normal hearing at separation and no significant threshold shift during service, his hearing loss is less likely as not caused by or a result of an event in military service.  She noted, however, that he sustained acoustic nerve damage from combat noise trauma in service, and opined that his tinnitus was due to such noise trauma.  She did explain how hearing loss disability may be dissociated from the acoustic nerve damage that she opined was sustained in service. .

The April 2012 opinion by a private otolaryngologist indicates that acoustic trauma in service may be the etiology for the Veteran's hearing loss, but that opinion is stated in speculative terms and is inadequate for rating purposes.

In light of the foregoing, the Board is therefore presented with a medical record that does not entirely resolve the etiology of the Veteran's hearing loss. 

The Veteran contends that his hearing loss began in service and is due to noise trauma therein.  Notably, his combat service entitles him to consideration of his claim under 38 U.S.C.A. § 1154(b), which affords a relaxed evidentiary standard for determining whether an injury was incurred in service (although it does not apply to the matter diagnosis of a current disability or a nexus between current disability and an injury in service, both of which are medical questions).  There is also no objective evidence that directly contradicts the Veteran's contention that his hearing loss is noise related.  As noted above, it is not in dispute that the Veteran was subjected to noise trauma in service.  The private provider has opined that the Veteran's hearing loss is in a configuration consistent with noise trauma.  While the January 2012 VA examiner opined that the Veteran's hearing loss is unrelated to service, that provider did not challenge that the hearing loss is due to acoustic trauma, but merely noted ((in rationale provided) that the Veteran's hearing acuity was normal at separation and that there was no significant threshold shift during service, neither a factor that precludes a finding of service connection.  Significantly, the VA provider related the Veteran's tinnitus to auditory nerve .damage sustained in service (without explaining why that auditory nerve damage did not contribute to the hearing loss).   

Resolving the remaining reasonable doubt regarding the etiology for the Veteran's hearing loss in his favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board concludes that it is reasonably shown that combat noise trauma was a factor in the Veteran's development of his current hearing loss disability, and that service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


